DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS
Claim 1 has been replaced by the following
- - A compound of the formula:

    PNG
    media_image1.png
    136
    318
    media_image1.png
    Greyscale

or a pharmaceutically acceptable salt thereof;
wherein
X1 is N or CH;
X3 is N or CH;
and if one of X1 or X3 is nitrogen, the other one is CH;
R3 is selected from: 
-(CH2)0-1-aryl substituted by 1-2 substituents selected from R4, 
-(CH2)0-2-N(R3c)C(=O)-C3-7cycloalkyl, 
amino-C1-6alkyl, 
-C(=O)N(R3a,R3b), 
-C(=O)O-C1-6alkyl, 
-C1-6alkyl, and 
-C3-7cycloalkyl;
wherein one of the R3 substituents is selected from -C(=O)N(R3a,R3b) and -C(=O)O-C1-6alkyl;
R3a is selected from hydrogen and -C1-6alkyl;
R3b is selected hydrogen and -C1-6alkyl;
or R3a and R3b form together with the nitrogen they are attached a heterocycloalkyl;
R3c is hydrogen; and
R4 is selected from amino, -C(=O)N(R3a,R3b), C1-6alkoxy, C1-6alkyl, halo-C1-6alkyl, and hydroxy-C1-6alkyl. - -

Claim 9 – the following compound has been canceled

    PNG
    media_image2.png
    173
    160
    media_image2.png
    Greyscale

Authorization for this examiner’s amendment was given in an interview with Anthony Prosser on 07/12/2022.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622